          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE ASSOCIATION
OF AMERICA, et al.,

       Plaintiffs,
v.                                                 Case No. 18-cv-137-MW/MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of Law
Enforcement,

       Defendant.


   DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’
MOTION TO EXCLUDE THE TESTIMONY OF PRADEEP BHIDE, PH.D.,
          AND MEMORANDUM OF LAW IN SUPPORT

      Throughout his 37-year career as a developmental neuroscientist, Dr. Bhide

has “focus[ed] . . . on the study of brain development from the embryonic period

through adolescence to adulthood.” Bhide Rep., Doc. 106-1 at 3. In his report, he

opines on that exact subject. He describes the different regions of the brain and their

functions, discusses “[t]he differences in the chronological sequence of maturation

of the cortical and subcortical brain regions,” and explains how the differences

impact an average 18-year-old’s, as compared to an average 21-year-old’s, ability to

“exercise cognitive control” over her behavior. Doc. 106-1 at 12–20. That testimony

bears on whether 18-to-20-year-olds—the group that Section 790.065(13) is tailored

to—are more likely to engage in risky behavior than older groups.
      Plaintiffs’ request to exclude Dr. Bhide’s testimony is based on a strawman.

They misapprehend his testimony, claiming that he opines on whether “young adults

age 18 to 20 are more likely to commit criminal violence with a purchased firearm

than other adults.” See Mot. 2. Then, after erecting that strawman, they assert that

his testimony is inadmissible because he is not a criminologist and because in his

report he does not cite studies on crime. Mot. 4, 9. But Dr. Bhide does not opine on

the likely effect of Section 790.065(13) on crime. He opines on brain development

from adolescence to adulthood, relying on peer-reviewed academic studies and his

expertise as a developmental neuroscientist who has studied and taught brain

development for decades.

      Dr. Bhide’s testimony is admissible. The Court should deny Plaintiffs’

motion.1

                           MEMORANDUM OF LAW

      According to Plaintiffs, Dr. Bhide’s testimony satisfies none of the Daubert

requirements. They assert that he is not qualified to testify, that his methodology is




      1
         Under the Court’s pretrial order, the parties must respond to motions in
limine within five days. Doc. 97 at 7. Plaintiffs filed their motion on December 3,
2020, making today, December 8, 2020, the deadline for Defendant to respond. In
an abundance of caution, Defendant therefore submits this response despite the
Court’s order this morning “cancel[ling] the trial scheduled for January 11, 2021 . .
. and all deadlines associated with the pretrial conference.” Doc. 128 at 2.

                                          2
unreliable, and that his testimony will not help the trier of fact. Plaintiffs’ sweeping

attack on Dr. Bhide’s testimony fails.

                                      ARGUMENT

 I.      DR. BHIDE IS QUALIFIED TO TESTIFY ON THE MATTERS THAT HE INTENDS TO
         ADDRESS.

         An expert must be “qualified to testify competently regarding the matters he

intends to address.” City of Tuscaloosa v. Harcros Chem., 158 F.3d 548, 562 (11th

Cir. 1998). He can be qualified “by virtue of his . . . knowledge, skill, experience,

training, or education.” Quiet Tech. DC-8 v. Hurel-Dubois UK Ltd., 326 F.3d 1333,

1342 (11th Cir. 2003) (quoting Fed. R. Evid. 702).

         Dr. Bhide intends to testify as a developmental neuroscientist, addressing the

process of brain development and the brain development of an average 18-year-old

as compared to an average 21-year-old. He is qualified to testify on those matters by

virtue of not only his education but also his knowledge and experience:

      • He has a Ph.D. in Neuroscience from Scotland’s University of Aberdeen,
        which he obtained in 1983. Doc. 106-1 at 26.

      • His “doctoral research was in the field of developmental neuroscience” (“the
        scientific study of the development of the structure and function of the brain”).
        Doc. 106-1 at 2, 4.

      • He conducted his postdoctoral research at University College London, Yale,
        and Harvard, concentrating on developmental neuroscience. Doc. 106-1 at
        27–28.

      • He is currently a Professor and Eminent Scholar in the Department of
        Biomedical Sciences at the FSU College of Medicine, where he “hold[s] the

                                             3
   Jim and Betty Anne Rodgers Chair in Developmental Neuroscience.” Doc.
   106-1 at 2.

• He serves as the Director of FSU’s Center for Brain Repair, which comprises
  neuroscientists who conduct research on the brain, including research that
  involves MRI scans of the brain. Doc. 106-1 at 26; Bhide Depo., Doc. 125-2
  at 33:2–33:10, 36:23–37:10.

• He serves on the editorial board of the peer-reviewed journal Developmental
  Neuroscience. Doc. 125-2 at 46:14–46:23. Developmental Neuroscience “is a
  multidisciplinary journal publishing papers covering all stages of invertebrate,
  vertebrate, and human brain development.” Developmental Neuroscience,
  Karger, https://www.karger.com/Journal/Details/224107 (last accessed Dec.
  8, 2020).

• He teaches several courses at FSU, including “Human Nervous System and
  Behavior” and “Neuroscience and Behavior,” both of which address brain
  development. Doc. 125-2 at 15:20–15:25; Doc. 106-1 at 28.

• Before teaching at FSU, he was an Associate Professor of Neurology and an
  Associate Neuroscientist at Harvard Medical School. Doc. 106-1 at 26–27.

• He has published dozens of peer-reviewed articles on topics related to
  developmental neuroscience. Doc. 106-1 at 32–43.

• He has served as an editor of three books on brain development: Teenage
  Brains: Think Different?; Drug Abuse, Addiction, and the Developing Brain;
  and Stem and Progenitor Cells in the Central Nervous System. Doc. 106-1 at
  43; Stem and Progenitor Cells in the Central Nervous System, Karger,
  https://www.karger.com/Book/Home/230660 (last accessed Dec. 8, 2020)
  (stating that in the book, “[t]he authors, who are leading experts in the field,
  address topical questions from both basic and clinical neuroscience
  perspectives”).

• He has presented at numerous conferences and symposia, Doc. 106-1 at 43–
  48, and at “almost every presentation,” he discussed brain development, Doc.
  125-2 at 24:21–25:3.




                                      4
        Thus, as Plaintiffs’ counsel recognized during Dr. Bhide’s deposition, Dr.

Bhide has a “lengthy . . . and very impressive” resume. Doc. 125-2 at 45:23. And his

extensive knowledge of, education on, and experience researching brain

development qualify him to testify on the matters in his report—the process of brain

development from adolescence to adulthood. Those matters “grow[] naturally and

directly out of” Dr. Bhide’s decades-long career as a developmental neuroscientist.

See Lebron v. Sec’y of Fla. Dep’t of Children & Families, 772 F.3d 1352, 1369 (11th

Cir. 2014) (citing Fed. R. Evid. 702 Adv. Comm. Notes (2000)).

        Plaintiffs’ arguments that Dr. Bhide is not qualified to testify are misguided.

They first assert that he is not qualified to testify on the matters in his report because

he opines on whether Section 790.065(13) “is likely to reduce violent crime” even

though he is not a criminologist. Mot. 4; id. at 6 (asserting that Dr. Bhide “has never

studied the subject matter of his report—any link between neuroscience, age, and

firearm purchase and criminal use”). But Dr. Bhide does not wade into whether

Section 790.065(13) will impact crime or whether a “link” exists between age,

firearm use, and crime. He does not mention crime even once in his report, and

during his deposition, he underscored that he offers no opinions on firearm use.

When Plaintiffs’ counsel tried to elicit opinions from him on firearm use, he rebuffed

them:




                                            5
      Counsel:      [B]ased on your opinion in this case, you think it is a good
                    policy to give 18- and 21-year-olds the right to use and
                    possess firearms but only deny them the right to purchase?

      Dr. Bhide: I don’t really know. . . . I can’t—that’s a very complex
                 matter using a firearm or ability to use a firearm, what
                 consequences might be, so the short answer is I don’t
                 know.

Doc. 125-2 at 77:12–77:22.

      Next, Plaintiffs assert that Dr. Bhide lacks “expertise in adolescent brain

development.” Mot. 4. They, however, ignore (1) that Dr. Bhide has for years studied

“brain development from the embryonic period through adolescence to adulthood,”

Doc. 106-1 at 3 (emphasis added); (2) that he served as an editor of a developmental-

neuroscience book on the teenage brain, Doc. 106-1 at 23; and (3) that he has

presented on brain development during adolescence, Doc. 125-2 at 28:2–28:13.

      At any rate, Plaintiffs’ argument is based on a flawed premise: that an expert

with extensive knowledge of brain development cannot opine on how the brain

develops during adolescence unless he has researched and published on “adolescent

brain development” specifically. Mot. 4. As Plaintiffs themselves recognize in a

recent filing, Daubert and Rule 702 do not require experts to have such a

particularized level of expertise. See Resp. to Daubert Mot., Doc. 129 at 9 (noting

that an expert need not “publish academic books or articles on the precise subject

matter of her testimony”). An expert is qualified as long as “[t]he subject matter of

h[er] testimony . . . [is] sufficiently within” her general area of expertise. See Maiz

                                          6
v. Virani, 253 F.3d 641, 665 (11th Cir. 2001) (rejecting argument that an expert with

“a substantial background in estimating damages” was not qualified to opine on the

lost value of a real-estate investment because he lacked specific expertise in real

estate); United States v. Hensel, 711 F.2d 1000, 1006 (11th Cir. 1983) (rejecting

argument that an expert who had “experience investigating fires” was not qualified

to opine on an “admiralty arson”); Allen v. Martin Surfacing, 263 F.R.D. 47, 58 (D.

Mass. 2009) (“The level of specialty in the field in which the expert is giving her

opinion affects not the admissibility of her opinion but the weight.” (quotations and

alterations omitted)).2

      Plaintiffs next contend that Dr. Bhide is not qualified because he has “only

studied mice, not humans.” Mot. 6. Again, Plaintiffs are mistaken. Dr. Bhide has

performed lab experiments on only mice, see Doc. 125-2 at 50:5–50:12 (discussing

Dr. Bhide’s experimental research on the brain), but he has studied and published on

human-brain development for decades. He has, for instance, published articles that

examine not only the effects of environmental and biological factors on the cellular

organization of the developing human brain but also the behavioral consequences of


      2
         In support of their claim that Daubert requires highly particularized
expertise, Plaintiffs cite United States v. Brown, 415 F.3d 1257 (11th Cir. 2005).
They describe the decision as “upholding exclusion of a chemistry consultant in
controlled substances because he lacked expertise with the chemical substance at
issue.” Mot. 4. That is inaccurate. The court affirmed because the expert’s “academic
work and professional experience related more to plant pathology and botany than
to chemistry.” Brown, 415 F.3d at 1269.

                                         7
such factors. The articles include, among others: Is Paternal Smoking at Conception

a Risk for ADHD? A Controlled Study in Youth With and Without ADHD; Does

Exposure to Maternal Smoking During Pregnancy Effect the Clinical Features of

ADHD? Results from a Controlled Study; Expression of Normal and Mutant

Huntingtin in the Developing Brain; Early and Progressive Accumulation of

Reactive Microglia in the Huntington Disease Brain; and A Study of the

Neuropsychological Correlates in Adults with High Functioning Autism Spectrum

Disorder. Doc. 106-1 at 34, 36, 39–41; Dr. Pradeep Bhide, FSU Program in

Neuroscience, https://neuro.fsu.edu/faculty/bhide (last accessed Dec. 8, 2020).

Indeed, Dr. Bhide not only studies human-brain development but also teaches

multiple courses on it. Doc. 125-2 at 15:20–15:25; Doc. 106-1 at 28.

      Finally, Plaintiffs assert that Dr. Bhide is not qualified because he “cannot

pinpoint the age of brain maturity.” Mot. 5. That argument is a red herring. “[T]here

isn’t a single age of brain maturity.” Doc. 125-2 at 34:23–35:4. Different regions of

the brain are constantly developing, as is the brain as a whole. See Doc. 125-2 at

34:23–36:15. At Dr. Bhide’s deposition, Plaintiffs’ counsel contrived the concept of

the brain becoming mature at some precise point and repeatedly asked Dr. Bhide

questions about it, but each time, Dr. Bhide explained that the concept is nonsensical.

Doc. 125-2 at 30:16–30:21, 34:23–35:4, 35:12–36:15, 39:1–39:8. For example:

      Counsel:      And do any of [your presentations] involve pinpointing the
                    age of brain maturity?

                                          8
      Dr. Bhide: Well, I just want to—if we keep going back to that specific
                 terminology, one cannot pinpoint the age of brain maturity
                 in any species. So I just want to—having to, you know,
                 keep going back to the same thing. I don’t really know
                 what that means.

Doc. 125-2 at 39:1–39:8.

      To qualify as an expert, a person “must be at least minimally qualified in his

field.” Hendrix v. Evenflo Co., 255 F.R.D. 568, 578 (N.D. Fla. 2009). Dr. Bhide

exceeds that standard—he is a leader in the field of developmental neuroscience. He

is qualified to testify. See, e.g., Meadors v. D’Agostino, 2020 WL 6342637, at *3

(M.D. La. Oct. 29, 2020) (finding that an expert who had a “30-year career as a

neuroscientist” was “highly qualified” to testify as a neuroscientist).

II.   DR. BHIDE’S TESTIMONY IS RELIABLE.

      A district court “may consider” a variety of factors in assessing reliability,

including whether the expert’s methodology has been “subjected to peer review and

publication,” whether the methodology is “generally accepted in the scientific

community,” and whether the expert has “extensive, relevant experience” that

“contribute[s] to the reliability of her methodology.” Adams v. Lab. Corp., 760 F.3d

1322, 1327, 1330 (11th Cir. 2014). “These factors are illustrative, not exhaustive;

not all of them will apply in every case, and in some cases other factors will be

equally important in evaluating the reliability of [the] expert opinion.” See United

States v. Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004) (en banc).

                                          9
      Dr. Bhide’s opinions are derived from a reliable methodology. He formed

them by “applying an established body of [scientific] knowledge” and “drawing on

h[is] extensive experience in the field” of neuroscience. See Adams, 760 F.3d at

1330. He consulted “experimental evidence from neuroscience,” including “data

from hypothesis-driven neuroimaging experiments”; analyzed the evidence using

his expertise as a developmental neuroscientist; and formed his opinions, drawing

from both the evidence and his extensive knowledge of brain development. Doc.

106-1 at 6; Doc. 125-2 at 62:3–62:10.

      All the evidence that Dr. Bhide relied on, moreover, was “subjected to peer

review and publication.” Adams, 760 F.3d at 1327. He relied on a book that he

edited, which included peer-reviewed articles, Doc. 125-2 at 48:6–48:11, and on

studies published in various peer-reviewed journals (i.e., Developmental Review,

Developmental Neuroscience, Trends in Neurosciences, Annals of Neurology,

Neuroscience and Biobehavioral Reviews, Personality and Individual Differences,

Developmental Psychology, and Psychological Science), Doc. 106-1 at 23–25; see

also United States v. Gomes, 279 F. App’x 861, 871 (11th Cir. 2008) (affirming

finding that an expert’s “methodology was reliable” where the expert “indicated that

the principles and methods she used were reliable and had been subjected to peer

review, and she identified articles and textbooks on the subject”).




                                         10
      Plaintiffs contend that Dr. Bhide’s testimony is not reliable because “his

report is a recitation of the conclusions reached by others”; “he never actually

applie[d]” brain-scanning technology “to the facts of the case”; and “the studies [he

cites] do not support” his conclusions.” Mot. 7–9. Those arguments, too, are

misguided.

      First, Dr. Bhide did not merely recite the conclusions of others. He formed his

opinions by drawing from both his own expertise and peer-reviewed articles, and he

explained the basis for his opinions in detail. See Doc. 106-1 at 11–20. Plaintiffs do

not identify any specific conclusions that he simply regurgitated; they just make a

sweeping claim that Dr. Bhide—who has been a neuroscientist for 37 years and who

is highly regarded in his field—mindlessly copied and pasted others’ conclusions

into his report. See Mot. 7.

      Nor is Dr. Bhide’s use of others’ studies problematic. Plaintiffs appear to

assert that Dr. Bhide lacked a methodology because he relied on the studies, Mot. 7–

8, but “review[ing] [data], appl[ying] [specialized] knowledge and experience,” and

“form[ing] [an] opinion” is a methodology. See Adams, 760 F.3d at 1331 n.13

(rejecting argument that “‘there is no methodology’ where the expert’s opinion

involves only ‘the application of [medical] knowledge’”).

      Second, it is inapposite that Dr. Bhide did not conduct studies specifically for

this case. See Maiz, 253 F.3d at 665 (rejecting claim that an expert’s testimony was



                                         11
unreliable because he “conducted no original research” for the case). The peer-

reviewed articles that Dr. Bhide relied on and his expertise provide a proper

foundation for his testimony. In fact, the studies discussed in the articles used the

brain-scanning technology that Plaintiffs claim is missing from Dr. Bhide’s analysis;

the authors of the articles conducted “neuroimaging experiments” that examined

brain development during adolescence and adulthood. See Doc. 106-1 at 6. For

example, in The Developmental Mismatch in Structural Brain Maturation During

Adolescence, the authors used MRI scans to analyze the brain during “three

developmental periods: late childhood, adolescence, and early adulthood.” The

Developmental Mismatch in Structural Brain Maturation During Adolescence, Nat’l

Library of Med., https://pubmed.ncbi.nlm.nih.gov/24993606/ (last accessed Dec. 8,

2020).

      Finally, Plaintiffs’ argument that the articles do not support Dr. Bhide’s

testimony bears on weight, not admissibility, and in any event, the argument is

unfounded. In When Is an Adolescent an Adult? Assessing Cognitive Control in

Emotional and Nonemotional Contexts, for example, the study “showed diminished

cognitive performance under . . . negative emotional arousal in 18-to-21-year-olds

relative to adults over 21,” and the diminished performance “was paralleled by” (1)

“decreased activity in fronto-parietal circuitry, [which is] implicated in cognitive

control,” and (2) “increased sustained activity in the ventromedial prefrontal cortex,



                                         12
[which is] involved in emotional processes.” When Is an Adolescent an Adult?

Assessing Cognitive Control in Emotional and Nonemotional Contexts,

Psychological Sci., https://journals.sagepub.com/doi/10.1177/0956797615627625

(last accessed Dec. 8, 2020). That, of course, is consistent with Dr. Bhide’s opinion

that, “[i]n an average 18-year-old, the frontal cortex has not yet matured, but the

nucleus accumbens and the amygdala are not only immature but also are ‘more

active’ than they would be in an average 21-year-old.” Doc. 106-1 at 15.

III.   DR. BHIDE’S TESTIMONY IS HELPFUL.

       Expert testimony is helpful if it “concerns matters that are beyond the

understanding of the average layperson,” Frazier, 387 F.3d at 1262, and it “logically

advances a material aspect” of the case, Allison v. McGhan Med. Corp., 184 F.3d

1300, 1312 (11th Cir. 1999) (quotations omitted). Helpfulness is a “commonsense

inquiry” in which the district court considers “whether the untrained layman would

be qualified to determine intelligently and to the best possible degree the particular

issue without enlightenment from those having a specialized understanding of the

subject involved in the dispute.” Fed. R. Evid. 702 Adv. Comm. Notes (1972).

       Dr. Bhide’s testimony is helpful. First, it concerns developmental

neuroscience—a matter beyond the understanding of the average layperson. Dr.

Bhide explains which “brain regions regulate” behavior and decision-making; the

typical developmental timelines for those regions; the differences in development



                                         13
between an average 18-year-old and an average 21-year-old; and how such

differences affect behavior and decision-making. See Doc. 106-1 at 12–20.

      Second, Dr. Bhide’s testimony is relevant to a “subject involved in th[is]

dispute”: whether a reasonable fit exists between Section 790.065(13) and public

safety. See Fed. R. Evid. 702 Adv. Comm. Notes (1972); Doc. 107 at 19, 24

(explaining that, if the Court concludes that Section 790.065(13) burdens conduct

protected by the Second Amendment, it must determine whether such a fit exists).

Dr. Bhide’s testimony bears on whether 18-to-20-year-olds are more likely to engage

in risky behavior than other groups, so it is relevant to the question whether Section

790.065(13) is reasonably tailored to advance public safety.

       Plaintiffs assert that Dr. Bhide’s testimony is unhelpful because “none of the

data upon which he relie[s] actually relates to th[e] issue” he opines on, which

Plaintiffs contend is whether “young adults are more likely to commit criminal

violence with a purchased firearm.” Mot. 9. Once again, however, Plaintiffs

misapprehend Dr. Bhide’s testimony. He does not opine on a link between young

adults and crime. He opines on the brain development of an average 18-year-old as

compared to an average 21-year-old, and the research upon which he relies bears on

that issue. His testimony, and the research underlying it, are relevant.




                                          14
                                CONCLUSION

      Dr. Bhide’s testimony is admissible under Rule 702 and Daubert. Plaintiffs’

motion should be denied.


                                     Respectfully submitted,

                                     ASHLEY MOODY
                                     ATTORNEY GENERAL

                                     /s/ Kevin A. Golembiewski
                                     KEVIN A. GOLEMBIEWSKI (FBN 1002339)
                                     Deputy Solicitor General
                                     Kevin.Golembiewski@myfloridalegal.com

                                     ELIZABETH TEEGEN (FBN 833274)
                                     Chief Assistant Attorney General
                                     Elizabeth.Teegen@myfloridalegal.com
                                     CHRISTOPHER J. BAUM (FBN 1007882)
                                     Senior Deputy Solicitor General
                                     Christopher.Baum@myfloridalegal.com
                                     AMIT AGARWAL (FBN 125637)
                                     Solicitor General
                                     Amit.Agarwal@myfloridalegal.com
                                     JAMES H. PERCIVAL (FBN 1016188)
                                     Chief Deputy Solicitor General
                                     James.Percival@myfloridalegal.com
                                     TIMOTHY L. NEWHALL (FBN 391255)
                                     Senior Assistant Attorney General
                                     Timothy.Newhall@myfloridalegal.com
                                     Office of the Attorney General
                                     PL-01, The Capitol
                                     Tallahassee, Florida 32399
                                     (850) 414-3300

                                     Counsel for Defendant

Date: December 8, 2020

                                       15
                        CERTIFICATE OF COMPLIANCE

        Pursuant to Rule 7.1(F) of this Court’s Local Rules, I certify that the foregoing

Motion and Incorporated Memorandum contain 3,291 words.


                                                 /s/ Kevin A. Golembiewski
                                                 Kevin A. Golembiewski
                                                 DEPUTY SOLICITOR GENERAL


                           CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was filed with the Court’s

CM/ECF system, which provides notice to all parties, on this 8th day of December,

2020.


                                                 /s/ Kevin A. Golembiewski
                                                 Kevin A. Golembiewski
                                                 DEPUTY SOLICITOR GENERAL




                                            16
